                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCO DIMERCURIO, et al.,                          Case No. 19-cv-04029-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: JOINT DISCOVERY
                                                 v.                                         LETTER BRIEF
                                   9

                                  10     EQUILON ENTERPRISES LLC,                           Re: Dkt. No. 96
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a joint letter brief regarding Defendant’s request for further depositions

                                  14   of Plaintiffs, among other relief. (Dkt. No. 96.) Upon review of the letter, the Court concludes

                                  15   that oral argument is not necessary. See N.D. Cal. Civ. L.R. 7-1(b).

                                  16          Defendant’s request for further depositions of Plaintiffs is DENIED. While Plaintiffs

                                  17   produced some documents late, Defendant does not explain what additional questions it needs to

                                  18   ask Plaintiffs. Just because documents were produced late does not mean a further deposition is

                                  19   warranted.

                                  20          Defendant’s request that Plaintiffs update their initial disclosures to provide addresses of

                                  21   the disclosed witnesses is GRANTED. See Fed. R. Civ. P. 26(a)(1)(A)(i). Plaintiffs’ insistence in

                                  22   the meet and confer that Defendant has the addresses is unavailing. The Rule specifically requires

                                  23   the disclosing party to provide addresses; Plaintiffs are not permitted to carve out their own

                                  24   exceptions to the Rule. Further, Defendant no longer owns the refinery so any addresses they have

                                  25   may be out of date. But even that does not matter because the Rule requires the disclosing party to

                                  26   provide addresses. Plaintiffs shall provide Defendant with an updated disclosure by June 1, 2021.

                                  27   That Plaintiffs did not identify the witnesses who submitted declarations in support of class

                                  28   certification is of no moment as, at Defendant’s request, the Court extended the deadline for
                                   1   Defendant to respond to Plaintiff’s class certification motion.

                                   2          Defendant’s request for updated damages disclosures is DENIED. Defendant does not

                                   3   provide the Court with what Plaintiff did disclose so the Court cannot determine if it is sufficient.

                                   4   Further, Defendant does not explain how it expects Plaintiffs to calculate such damages in light of

                                   5   what has been produced, whatever it is that has been produced.

                                   6          Defendant’s demand that Plaintiffs pay for Defendant’s costs in deposing Tracy Scott is

                                   7   DENIED. Defendant’s own declaration attests that before Defendant took Scott’s deposition,

                                   8   Plaintiffs’ counsel told him that Scott did not have any relevant information, as did Plaintiffs when

                                   9   deposed. (Dkt. No. 91-1 at 6 ¶ 13.)

                                  10          Finally, the Court observes that the parties have a settlement conference with Judge Spero

                                  11   tomorrow, May 26, 2021. The Court previously vacated any ADR deadline because of the parties’

                                  12   inability to work cooperatively to get the information they needed for a meaningful settlement
Northern District of California
 United States District Court




                                  13   conference. Then at the March 4, 2021 case management conference, the parties indicated a

                                  14   willingness to engage in ADR with Plaintiffs stating a preference for a settlement conference with

                                  15   a magistrate judge. (Dkt. No. 76 at 13, 19.) If the parties are not in a position to have a

                                  16   meaningful settlement conference then they should notify the settlement judge of that position.

                                  17   The parties and their counsel have an obligation to ensure they are not wasting the scarce

                                  18   resources of the Northern District of California.

                                  19          This Order disposes of Docket No. 96.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 25, 2021

                                  22

                                  23
                                                                                                     JACQUELINE SCOTT CORLEY
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           2
